Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 20 is objected to.  The limitation “electron apparatus” would be clearer if amended to --electronic apparatus--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR-1020190035567).  A machine translation of this document is included with this Office action.
Claim 1: Lee et al. teaches organic compounds which are employed in organic electroluminescent devices.  The compounds taught by Lee et al. are of formula 1 as taught therein.  Explicitly taught compounds of Lee et al. include compounds 5 and 133-147.  Compound 5, as one example, has the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  As applied to Formula 1 of claim 1, compound 5 of Lee et al. has variables a1, a2, and a3 equal to zero, variable Ar1 is equal to phenyl, variable a1 is equal to 1, variable L4 is equal to p-phenylene, variable Ar2 is equal to phenyl, and all variables R1 through R12 are equal to hydrogen.
Claim 2: In compound 5, variables Ar1 and Ar2 are equal to phenyl, thereby anticipating claim 2.  
Claim 3: In compound 5, variable Ar1 anticipates Formula 2a of claim 3 with variable b11 being equal to 5 and variable Z11 being equal to hydrogen.
Claim 4: In compound 5, variable a1 is equal to zero, thereby anticipating claim 4.
Claims 5-7: Because variables a1, a2, a3, and a4 may independently be equal to zero, claims 5-7 serve to further limit optional embodiments.  That is to say, while compound 5 above does not have any L1 through L3 groups, such groups may be absent as indicated in claim 1.  For this reason, compound 5 above anticipates claim 5 with variable L4 equal to a p-phenylene group which anticipates Formula 3a with b21 equal to 4 and Z21 equal to hydrogen.
Claim 8: Variable Ar2 in compound 5 anticipates Formula 4a of claim 8 with variable b31 equal to 5 and variable Z31 equal to hydrogen.
Claim 9: In compound 5, all variables R1 through R12 are equal to hydrogen, thereby anticipating claim 9.
Claim 10: Compound 5 also anticipates Formula 2 of claim 10 with all variable assignments being the same as in claim 1 above. 
Claims 11-13: Compound 5 also anticipates Formulae 3-5 of claims 11-13 with all variable assignments being the same as in claim 1 above.
Claim 14: Compound 5 of Lee et al. is identical to compound 2 of claim 14, thereby anticipating claim 14.
Claims 15-18: The inventive compounds of Lee et al. are taught and exemplified to be employed in a hole transport layer of an organic electroluminescent device which is comprised of a first electrode (ITO anode), a hole injection layer, a hole transport layer, an electron blocking layer, an emission layer comprising a fluorescent dopant, an electron transport layer, and a second electrode (Mg/Ag cathode) (see embodiment 1 of Lee et al. as described in the machine translation).  Device examples 1-15 of Lee et al. employ 15 different exemplified compounds.  The employment of any explicitly taught compound, including compound 5 (and compounds 133-147) of Lee et al. is at once envisaged, thereby anticipating claims 15-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-1020190035567) in view of Morimoto et al. (US Pat. 9,484,545), as applied to claims 1 and 15 above.
While Lee et al. does not employ a styrylamine compound in the emission layer as required by claim 19, Lee et al. does employ a pyrene diamine compound as a blue dopant.  It is well known in the prior art that styrylamine compounds and pyrene diamine compounds are blue fluorescent dopants.  Many prior art documents acknowledge that styrylamine and pyrene amine compounds are suitable blue fluorescent dopants in organic electroluminescent devices.  One such document is Morimoto et al. who teaches that suitable blue fluorescent dopants include styrylamine and pyrene amine compounds.  One having ordinary skill in the art would understand that the devices taught by Lee et al. are not limited to one blue dopant material but other suitable blue dopant materials could have easily been envisaged and included in the devices taught therein, including styrylamine compounds as acknowledged by Morimoto et al.  It is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-1020190035567) in view of Kim et al. (US Pat. 8,911,885), as applied to claims 1 and 15 above.
While Lee et al. does not teach an electronic apparatus which satisfies the limitations of claim 20, it would have been obvious to one having ordinary skill in the art to have prepared such an apparatus given the teachings of Kim et al.  Lee et al. and Kim et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices.  Lee et al. is concerned with preparing organic electroluminescent devices which are employed in flat panel displays (background art section of Lee et al.).  Kim et al. teaches flat panel display devices which include a thin-film transistor as a driving circuit, an activation layer and a gate electrode (column 67 and figure 2).  Such a device construct is typical for active matrix organic luminescence display devices.  One of ordinary skill in the art would have therefore found it obvious to have employed such a device construct as taught by Kim et al. for preparing flat panel displays according to Lee et al. as such device constructs are known in the art.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766